Citation Nr: 1436101	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 31, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to December 1952 and from July 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2011, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Portland.  A transcript of the hearing is associated with the claims file.  

By decision dated May 2012, the Board granted an application to reopen a claim of service connection for a low back condition, dismissed a claim of entitlement to an initial rating greater than 10 percent for bilateral hearing loss, and awarded an effective date of May 4, 2007 for an award of service connection for PTSD.  The Board remanded a claim of service connection for a low back disability, as well as a claim of entitlement to a total disability rating based upon individual unemployability (TDIU), for further development.

By rating action dated December 2012, the RO granted service connection for a back disability which terminated the appeal with regard to that issue.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  To date, the Veteran has not initiated an appeal with respect to the initial rating and/or effective date of award assigned.

In the December 2012 rating decision, the RO also awarded entitlement to TDIU effective February 27, 2009.  Notably, the Veteran formally filed an application for TDIU in August 2009 after having been awarded a 70 percent rating for PTSD in a July 2009 rating decision.  The RO initially denied a claim of entitlement to TDIU in a November 2009 rating decision which the Veteran subsequently appealed to the Board.  The Veteran has not alleged that his bilateral hearing loss disability, which was the only increased rating claim on appeal to the Board, caused or contributed to his unemployability.  See generally Transcript of June 2011 Board hearing, pp. 21-36 (testifying that his unemployability was due to PTSD and a back disability).  Thus, here, the TDIU claim was raised as a separate, stand-alone claim filed after the schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU rating were met rather than as a component of an increased rating issue which had been appealed to the Board.  See generally Rice v. Shinseki, 22 Vet. App. 444 (2009).  Given the procedural history, the RO has granted in full the TDIU benefit sought on appeal and there remains no further controversy on this issue before the Board.

At the time of the May 2012 decision, the United States Court of Appeals for Veterans Claims (Court) had issued a decision which interpreted the provisions of 38 C.F.R. § 3.103(c)(2), which identified the duties of a hearing officer, as applying to the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA responded by issuing a final rule "clarifying" that the provisions of 38 C.F.R. § 3.103(c)(2) only applied to the Agency of Original Jurisdiction (AOJ) and not the Board.  See 77 Fed. Reg. 23128 (April 18, 2012).  However, this final rule was later invalidated.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013) (NOVA), the Board's May 2012 decision was identified as having been potentially affected by the invalidated rule discussed above.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request. 

At the hearing, the Veteran and his representative raised the issue of whether an October 19, 2000 decision of the Board that denied entitlement to service connection for PTSD should be revised or reversed on the grounds of clear and unmistakable error (CUE).  This matter was addressed in a separate Board decision dated May 2012 which was not affected by the NOVA settlement.

In a July 2014 Post-Remand Brief, the Veteran's representative argued that the issue of whether CUE was committed in the Board's October 19, 2000 CUE decision is inextricably intertwined with the current claim for an earlier effective date for the award of service connection for PTSD pursuant to the holdings in Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991) and Parker v. Brown, 7 Vet. App. 116, 118 (1994).  It is argued that the Board erred in separately deciding the CUE decision in May 2012.  Alternatively, it is argued that the Board should "reconsider" the May 2012 decision which includes review of additional CUE arguments raised by the representative.

Notably, the Board's May 2012 CUE decision involved review of a motion for revision of an October 2000 Board decision which, pursuant to 38 U.S.C.A. § 7111, involves a question of original jurisdiction for the Board.  This involves a collateral attack to revise a prior final determination which involves different laws and regulations affecting the earlier effective date of award claim under 38 U.S.C.A. § 5110 - as well as a different set of facts.  After the May 2012 Board decision, the Veteran had an opportunity to appeal the Board's decision if he so desired.  On the facts of this case, the Board does not find that the principles discussed in Henderson, Harris and/or Parker precluded the Board from issuing a separate decision.  Rather, as the CUE claim involved a motion involving original Board jurisdiction, a separate decision from the claim under 38 U.S.C.A. § 5110 was required by the Board's rules of practice.  The Board additionally notes that any new allegations of CUE not previously argued before the Board in May 2012 cannot give rise to a new CUE motion or a request for "reconsideration" of the May 2012 CUE decision after finality has attached.  Hillyard v. Shinseki, 24 Vet. App. 343 (2011), aff'd 695 F.3d 1257 (Fed. Cir. 2012) (deferring to VA's interpretation of 38 C.F.R. § 20.1409(c) which allows only one CUE challenge to a Board decision on a disability claim).  See also 38 C.F.R. §§ 20.1000, 20.1001. 

The Veteran's representative has also raised the matter of CUE in the May 2008 rating decision concerning an earlier effective date for the award of service connection for PTSD.  The Board notes that this rating decision in question is being addressed herein on appeal.  Only previous determinations which are final and binding may be challenged on the basis of CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999).  Thus, the Board concludes that this request for revision of the May 2008 rating decision on the basis that CUE was committed is not valid.  In any case, the Board's review of the issues on appeal on a de novo basis is more beneficial to the Veteran than the stricter standard of CUE.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Veteran Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In June 2011, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  By an October 2000 decision, the Board denied the Veteran's claim of service connection for PTSD. 

3.  A VA treatment record, dated May 4, 2007, constituted an informal petition to reopen a previously denied claim of service connection for PTSD.





CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The October 2000 Board decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

3.  An effective date of May 4, 2007, but no earlier, for the award of service connection for PTSD is warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for Bilateral Hearing Loss

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in June 2011, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  He also submitted a statement to that effect at the hearing.  Because the Veteran has withdrawn that issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

II.  Effective Date for Award of Service Connection for PTSD

Duties to Notify and Assist

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

For this issue, the Veteran has been awarded service connection for PTSD.  The matter under consideration is an appeal of the initial decision concerning the proper effective date to be assigned for the grant of service connection.  Once the Veteran disagrees with an initial determination, other notice provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Even so, the Veteran was sent a VCAA notice letter, dated in September 2007, which notified him of the general criteria for establishing effective dates.  Consequently, a remand for further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed after a prior adverse decision became final.  There is no need for a medical examination or an opinion.  There is no suggestion that additional evidence, to include any service records, relevant to this matter, exists and can be procured.  Notably, the Veteran and his spouse testified that a VA employee who had been caught destroying records may have destroyed an earlier filed claim.  However, the Veteran and his spouse indicated having no copies of any earlier filed documents in their possession.  On this record, particularly in the absence of any means to recover any alleged missing documents or evidence that VA employee evidence filing irregularities affected this claims folder, the Board finds that no further development action is required.

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2011 hearing, the undersigned noted the issues on appeal.  Additionally, the undersigned specifically assisted the Veteran in identifying his theory of entitlement to an earlier effective date of award for PTSD.  See Transcript of June 2011 Board hearing, pp. 37-43.  In particular, the undersigned explained to the Veteran the procedural posture of his claim, including the effects of prior final decisions.  He was specifically asked if he had in his possession any documents between 1999 and 2007 which may establish the filing of a reopening of a claim.  Id. at 39.  Additionally, the undersigned explained to the Veteran avenues of relief "that can help you be able to prevail," to include filing a motion to overturn a prior Board decision on the basis of CUE.  Id. at 42-3.

Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's earlier effective date of award claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the earlier effective date of award claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim being decided at this time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran originally filed a claim of service connection for PTSD when he submitted an application for benefits in August 1998.  The RO denied the claim by a rating decision in March 1999 and the Veteran appealed the decision to the Board.  By an October 2000 decision, the Board denied entitlement to service connection for PTSD.  The decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1000 (1999).

On May 31, 2007, VA received a statement from the Veteran whereby he claimed service connection for multiple conditions, including PTSD.  The statement was taken by the RO as an informal petition to reopen his previously denied claim of service connection for PTSD.  By the May 2008 rating decision, the RO granted service connection for PTSD effective May 31, 2007.  The Veteran appealed the decision and contends the effective date should be set to as early as August 1998 - when he originally filed a claim.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the October 2000 Board decision is final, the claim by which the Veteran was granted service connection for PTSD, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

On May 31, 2007, the RO received correspondence from the Veteran forwarded from his representative.  Although the correspondence was dated May 4, 2007, there is no indication in the claims file that the RO received the claim until May 31, 2007 - the day which is date stamped on the document.  It was determined that the statement constituted a petition to reopen the previously denied claim and the effective date of the award of service connection for PTSD was set as of that date.  The Veteran was therefore afforded the earliest possible effective date and there is no legal basis to establish an earlier date unless there is a document of record received earlier than May 31, 2007, that could be construed as a claim to reopen.

A review of the record reveals that there were two pieces of correspondence subsequent to the Board's October 2000 decision and the May 2007 claim.  In December 2000, the Veteran submitted a statement in which he requested a copy of a VA examination and commented on his hearing loss claim.  The Veteran also referenced a report by a Dr. Mitchell that he was not sure was in the file when the file was sent to the Board.  The October 2000 statement cannot be construed as a petition to reopen a claim of service connection for PTSD as it does not reference PTSD or provide any indication of an intent on the part of the Veteran that he was seeking benefits concerning PTSD.  See 38 C.F.R. § 3.155 (2013) (pertaining to informal claims).  Next, in August 2003, the Veteran submitted a request under the Freedom of Information Act (FOIA) for a copy of multiple records in the claims file pertaining to dental problems.  Thus, this was also not a claim.  Chronologically, the next correspondence received by VA from the Veteran was the May 31, 2007 claim.

The Board notes that VA or uniformed services medical records may form the basis of an informal claim to reopen.  See, e.g., 38 C.F.R. § 3.157 (2013).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

The claims file contains VA treatment records dated after the October 2000 decision and prior to May 31, 2007.  Included are records from the VA Vet Center in Grants Pass, Oregon.  Notably, on May 4, 2007, is an entry indicating that the Veteran intended to file "for a PTSD disability."  The Board finds that this entry constitutes a VA medical record by which an informal petition to reopen a previously denied claim may be considered under section 3.157(b)(1).  The record referred to PTSD and the intent to seek VA benefits.  Additionally, the claim was received on May 31, 2007 - within one year of the date of the VA record.

In consideration of the above information and evidence, the Board finds that the date of claim to reopen the previously denied claim of service connection for PTSD was in fact on May 4, 2007.  Thus, an earlier effective date is warranted to be set as May 4, 2007.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  

However, no claim (or record that can be construed as a claim) was received by VA prior to May 4, 2007.  Notably, the Veteran and his spouse testified that an earlier filed claim may have been affected by a VA worker who had destroyed records.  

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to VA employees' theoretical handling of documents filed by the Veteran.  

However, absent clear evidence to the contrary, VA is entitled to the presumption that a VA employee would have properly filed with the record any documents submitted by the Veteran.  In addition, as government employees, employees of the United States Postal System are also entitled to the presumption of regularity in handling and delivering mail, to include any mail sent by the Veteran to VA.

In order to overcome the presumption of regularity and shift the burden to VA to prove that federal employees did not somehow misplace or destroy a claim submitted by the Veteran, the Veteran must submit "clear evidence" indicating that the federal employees erred in the handling of his claim.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  

In this instance, the Veteran did not state a particular date when a claim was filed or submit specific evidence that any VA employee misplaced or destroyed any filing in his particular case other than a vague allegation.  Thus, he has not submitted clear evidence necessary to rebut the presumption of regularity in the handling of all documents regarding his claim.  Consequently, an even earlier effective date for the award of service connection for PTSD is not warranted.

ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.

Entitlement to an effective date of May 4, 2007, but no earlier, for the award of service connection for PTSD is granted, subject to laws and regulations governing the payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


